Decree affirmed with costs of appeal. This is a petition filed in the Superior Court praying that the respondent be adjudged in contempt for failure to perform certain commands in a final decree of that court from which decree an appeal was taken by the respondent which is now before this court. The petitioner’s contention is that the respondent is in contempt for failing to perform the decree between the time of its entry in the Superior Court and the time of the entry of the appeal in this court. G. L. (Ter. Ed.) c. 214, § 19. Shortly after the appeal orders were entered both in the Superior Court and in this court which were inconsistent with the performance of most parts of the decree. G. L. (Ter. Ed.) c. 214, § 22, as amended by St. 1948, c. 309. Moreover, operation of the final decree was stayed by the pendency of exceptions. G. L. (Ter. Ed.) c. 214, § 25A. The judge in the Superior Court found as a fact that the respondent was not in contempt. There is nothing in the record that shows this finding to have been erroneous.